Exhibit 10.1
hugheslogo.jpg [hugheslogo.jpg]


September 21, 2016


Mr. Tim Taylor
Vice President, Finance, Business Operations, & Strategy
Globalstar, Inc.
300 Holiday Square Blvd.
Covington, Louisiana 70433


Ref:
Contract Number GINC-C-08-0390 (“Contract”) between Globalstar, Inc.
(“Globalstar”) and Hughes Network Systems, LLC (“Hughes”), as amended;

Letter Agreement between Globalstar and Hughes regarding equity payment option,
dated April 20, 2015 (“Equity Payment Letter Agreement”), as amended on July 2,
2015, August 11, 2015, December 3, 2015, March 7, 2016, and June 14, 2016


Dear Tim:


Reference is made to the above-referenced Contract and Equity Payment Letter
Agreement.


In consideration of the mutual promises and covenants contained in this letter,
Globalstar and Hughes (each a “Party” and collectively, the “Parties”) agree as
follows:


1. The Parties agree to delete Section 6 of the Equity Payment Letter Agreement
(as amended) in its entirety and replace it with the following new Section 6:


6.    Globalstar will provide Hughes downside protection up to and including
December 30, 2016 (“Downside Protection Period”), such that (A) the total amount
of gross proceeds Hughes receives from the sale of any Payment Milestone Shares
plus, if applicable, the market value of any Payment Milestone Shares still held
by Hughes as of the close of trading on the last day of the Downside Protection
Period shall be no less than (B) $15,516,236. In the event that, at the earlier
of i) the date on which Hughes has sold all of the Payment Milestone Shares and
ii) the close of trading on the last day of the Downside Protection Period, (A)
is less than (B), Globalstar will provide downside protection to Hughes by
issuing additional shares of Freely Tradable GSAT Stock having a total value
equal to the difference between (B) and (A). The additional shares to be issued,
if any, will be valued at a trailing volume weighted average price for the 5
trading days prior to the earlier of the date on which the Payment Milestone
Shares have been finally sold or the close of trading on the last day of the
Downside Protection Period, whichever is applicable. Globalstar shall issue any
such additional shares of Freely Tradable GSAT Stock within 5 business days of
written notice from Hughes to be sent no later than one business day following
the end of the Downside Protection Period. Any shares of Freely Tradable GSAT
Stock issued by Globalstar under this Section 6 shall be freely tradable, free
and clear of any liens, encumbrances, legends or other restrictions.


2. Except as amended herein, all terms and conditions of the Equity Payment
Letter Agreement and Contract shall remain in full force and effect. In the
event of a discrepancy between the terms and conditions contained in the Equity
Payment Letter Agreement, as herein amended, and those contained in the
Contract, the terms and conditions contained in the Equity Payment Letter
Agreement shall prevail.


We would appreciate Globalstar acknowledging its agreement with the terms of
this sixth amendment to the Equity Payment Letter Agreement by having a duly
authorized representative sign in the signature block below.


hughesfooter.gif [hughesfooter.gif]

--------------------------------------------------------------------------------

Mr. Tim Taylor
September 21, 2016
Page 2










Sincerely,




/s/ Sean P. Fleming
Sean P. Fleming
Vice President and Associate General Counsel


AGREED AND ACCEPTED BY:    


GLOBALSTAR, INC.            




Signature /s/ Timothy Taylor    


Name     Timothy Taylor            
                
Title     VP, Finance, Ops and Strategy    


Date     9/22/16                


hughesfooter.gif [hughesfooter.gif]